IN THE SUPREME COURT OF THE STATE OF DELAWARE

IVORIE KELLEY,                           §
                                         §   No. 266, 2019
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 1705016229 (N)
STATE OF DELAWARE,                       §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: September 6, 2019
                          Decided:   November 14, 2019

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Ivorie Kelley, filed this appeal from the Superior Court’s

denial of his motion for sentence reduction. The State of Delaware has filed a motion

to affirm the judgment below on the ground that it is manifest on the face of Kelley’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    In July 2017, a grand jury indicted Kelley for multiple weapon charges.

On November 7, 2017, Kelley pleaded guilty to Possession of a Firearm by a Person

Prohibited (“PFBPP”) in exchange for dismissal of the remaining charges. The plea

agreement reflected that the parties agreed to immediate sentencing and that the State
would recommend a sentence of fifteen years of Level V incarceration suspended

after the five-year minimum/mandatory. Under 16 Del. C. § 1448(e)(1)(b), a person

who is convicted of PFBPP and has a violent felony conviction within the previous

ten years must be sentenced to a minimum of five years at Level V. The Superior

Court sentenced Kelley to fifteen years of Level V incarceration, suspended after

five years for one year of Level III probation.

      (3)    On February 9, 2018, Kelley filed a motion for sentence modification.

He sought to reduce the non-suspended Level V portion of his sentence from five

years to two years. The Superior Court denied the motion because it could not

reduce or suspend the mandatory portion of a substantive minimum sentence. Kelley

did not appeal.

      (4)    On November 30, 2018, Kelley filed a motion for correction of illegal

sentence under Superior Court Criminal Rule 35(a). He argued that § 1448(e)(1)(b)

did not apply to his PFBPP sentence because his 2013 conviction for drug dealing

was a Class D felony under 16 Del. C. § 4754(3) and was not defined as a violent

felony under 16 Del. C. § 4201(c). After reviewing Kelley’s criminal history, the

Superior Court found that Kelley was charged with, and pleaded guilty to, drug

dealing under 16 Del. C. § 4753(2), a Class C felony and a violent felony under 11
Del. C. § 4201(c). Kelley was therefore subject to a five-year minimum mandatory

sentence for PFBPP under § 1448(e)(1)(b). Kelley did not appeal.


                                          2
       (5)     On February 28, 2019, Kelley filed a motion for reduction of sentence.

He again challenged his drug dealing conviction and argued that § 1448(e)(1)(b)

should not have applied to his PFBPP sentence. The Superior Court denied the

motion, finding that it raised issues more appropriate to a direct appeal and was

untimely and repetitive. This appeal followed.

       (6)     On appeal, Kelley continues to argue that § 1448(e)(1)(b) did not apply

to his PFBPP sentence. We review the denial of a motion for reduction of sentence

for abuse of discretion.1 To the extent a claim involves a question of law, we review

the claim de novo.2

       (7)     Kelley’s PFBPP sentence is not illegal. He was subject to a five-year

minimum sentence under § 1448(e)(1)(b) because he was convicted of a violent

felony—drug dealing under 16 Del. C. § 4753(2)—within ten years of his PFBPP

conviction. In arguing that the drug dealing plea paperwork showed a sentencing

range for a Class D rather than Class C felony, Kelley ignores that the paperwork

identified the charge he was pleading guilty to as “Drug Dealing—Marijuana—No

Tier Weight—1 Aggravating Factor (in vehicle) (Felony C) (16 Del. C. 4753(2)).”3

The sentencing transcript provided by Kelley also reflects that he admitted he was




1
  State v. Culp, 152 A.3d 141, 144 (Del. 201).
2
  Id.
3
  Exhibit J to Motion to Affirm.
                                                 3
guilty of possession with intent to deliver a controlled substance in a car, the

elements of drug dealing under § 4753(2).

         (8)     Kelley’s ineffective assistance of counsel claims are outside the scope

of a Rule 35(a) motion.4 To the extent Kelley seeks reduction of his PFBPP sentence

under Rule 35(b), the Superior Court cannot reduce the mandatory portion of

Kelley’s sentence.5 Kelley’s motion was also repetitive and untimely.

         NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Gary F. Traynor
                                              Justice




4
    Tatem v. State, 787 A.2d 80, 82 (Del. 2001).
5
    State v. Sturgis, 947 A.2d 1087, 1092–93 (Del. 2008).
                                                 4